Citation Nr: 1729858	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for memory loss.  


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 1966 to September 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a January 2014 videoconference hearing.  A transcript of that hearing is of record. 

In a March 2016 remand, the Board reopened the Veteran's claim because it found that new and material evidence was received since the June 1999 rating decision which had denied the claim, and then the Board remanded the case for further development.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran has memory loss that is as likely as not aggravated by his service-connected knee disability.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for memory loss, secondary to his service-connected knee disability have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran is seeking entitlement to service connection for memory loss, secondary to his service-connected knee disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

First, the Veteran has current diagnosis of neurocognitive disorder in accordance with the DSM-5 criteria.  Indeed, a medical examiner provided the diagnosis in May 2016 VA mental disorders examination.  

Further, the evidence of record indicates that it is as likely as not that the Veteran's neurocognitive disorder was aggravated by medication used for, or due to his service-connected knee disability.  

Indeed, subsequent to the May 2016 examination, the Veteran was afforded two more examinations in September 2016 and April 2017.  The September 2016 examiner states that the opioids are known to cause sedation and slow down cognitive process, and sedation and cognitive slowing at least as likely as not worsen the Veteran's memory loss as these symptoms would further impair the memory retrieval process in the brain.  Then the examiner concludes that since the Veteran does not have other options for pain relief and needs the opioids frequently, this is considered a permanent worsening of the memory loss.  This observation is in part supported by the April 2017 examiner, who indicates that the Veteran's knee disability is one of the factors contributing to his mental disorders. 

Considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's knee disability and the treatment therefore aggravated his memory loss.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for memory loss secondary to his service-connected knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for memory loss is granted. 


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




